Case 8:20-mc-00110-JSM-SPF Document 5 Filed 01/06/21 Page 1 of 2 PageID 34




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA


    ABANTE ROOTER AND PLUMBING,
    INC., a California corporation,

                    Petitioner,                          Case No. 8:20-mc-00110-JSM-SPF

    v.

    POUNDTEAM INCORPORATED, a
    Florida corporation.

                    Respondent.


                                  CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on December 29, 2020, I served a true and

  accurate copy of the following documents:

     (1)      Petitioner’s Motion To Compel Compliance With Subpoena And For Order

              To Show Cause As To Why PoundTeam Incorporated Should Not Be Held In

              Contempt (Dkt. 1);

     (2)      Exhibit A – PoundTeam Subpoena (Dkt. 1-1);

     (3)      Exhibit B – Proof of Service (Dkt. 1-2);

     (4)      Group Exhibit C - Declaration of Taylor T. Smith In Support Of Petitioner’s

              Motion To Compel Compliance With Subpoena And For Order To Show

              Cause As To Why PoundTeam Incorporated Should Not Be Held In Contempt

              (Dkts. 1-3, 1-4); and




                                               1
Case 8:20-mc-00110-JSM-SPF Document 5 Filed 01/06/21 Page 2 of 2 PageID 35




     (5)      [Proposed] Order Granting Motion To Compel Compliance With Subpoena

              And For Order To Show Cause As To Why PoundTeam Incorporated Should

              Not Be Held In Contempt (Dkt. 1-4).

           The foregoing documents were served by electronic mail and first-class U.S.

  Mail, postage prepaid, and properly addressed to the following party:

                                  PoundTeam Incorporated
                      William E. Conley, President and Registered Agent
                                  bconley@poundteam.com
                                       306 Fox Loop
                                  Davenport, Florida 33837


                                                /s/ Taylor T. Smith

                                               Taylor T. Smith*
                                               tsmith@woodrowpeluso.com
                                               Woodrow & Peluso, LLC
                                               3900 East Mexico Avenue, Suite 300
                                               Denver, Colorado 80210
                                               Tel: (720) 907-7628

                                               Attorneys for Petitioner

                                               *Pro Hac Vice




                                               2
